Title: To Thomas Jefferson from James Barron, 31 May 1807
From: Barron, James
To: Jefferson, Thomas


                        
                            Hampton May 31. 1807
                        
                        Capt Barron has the Honor to aknowledge the Receipt of His Excellency the Presidents Note of the 23d. Inst
                            covering a Letter for Mr Higgins of Malta
                        Capt Barron With truth assures the President that it will give him Pleasure to be Instrumental in any Way to
                            oblige him, and Particularly on the Present occasion
                    